CCA 201100515. On consideration of the petition for grant of review of the decision of the United States Navy-Marine Corps Court of Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Navy-Marine Corps Court of Criminal Appeals is affirmed.* [See also ORDERS GRANTING PETITION FOR REVIEW this date.]

 It is directed that the promulgating order be corrected to accurately reflect that Specification 4 of Charge III was dismissed by the military judge as multiplicious with Specification 5. Also, to the extent *308that the convening authority’s action purported to execute the bad-conduct discharge, it was a nullity. See United States v. Bailey, 68 M.J. 409 (C.A.A.F. 2009).